DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "222" has both been used to designate multiple different elements in FIG. 6.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the sealing members as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract should be between 50 and 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the first auxiliary outlet" in line 2 and "the second auxiliary outlet" in line 4, claim 8 recites the limitations "the first inner inlet", “the first inner outlet”, and “the first inner chamber” in lines 2, 2, and 3 respectively, claim 10 recites the limitation "the first more" in line 2, claim 11 recites the limitation "the second mode" in line 2, claim 12 recites the limitation "the third mode" in line 2, and claim 13 recites the limitation "the fourth mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakehashi (U.S. Patent 9,643,469).
Regarding claim 1, Kakehashi discloses a multi-passage coolant valve 19 comprising:
an outer housing 192a/192b/192c having an outer body formed with a first outer inlet 19a, a second outer inlet 19b, a first outer outlet 19f, and a second outer outlet 19e, and an auxiliary body 192a formed with a third outer outlet 19c; and
an inner housing 193/194 rotatably provided in the outer housing;
wherein, as the inner housing rotates by a predetermined angle, the first outer inlet and the first outer outlet are fluidly communicated with each other (FIG. 12);
wherein the first outer inlet and the second outer outlet communicate with each other, and the second outer inlet and the third outer outlet communicate with each other (FIG. 12) (FIG. 5-10, 12-14; Col. 9 ln 1-Col. 12 ln 9).
Regarding claim 2, Kakehashi discloses the outer body includes a central chamber (internal space within 192) for installing the inner housing;
the auxiliary body forming an auxiliary chamber 196a is formed in a lateral side of the outer body; and
a first auxiliary outlet 193h and second auxiliary outlet 193d are formed between the central chamber and the auxiliary chamber (FIG. 6, 7).
Regarding claim 3, Kakehashi discloses the first outer inlet is formed on an upper center of the outer body (upper is a relative term that can be accomplished by rotating the valve 180 degrees thus making the surface of 192 upon which the inlets are positioned be “upper”) (furthermore, the inlet is formed on a center of the outer body, the center being the center of the y-axis into the paper in FIG. 6);
the second outer inlet is eccentrically formed with the first outer inlet at a predetermined distance on the outer body;
the first outer outlet is formed in a lateral side of the outer body (FIG. 6);
the second outer outlet is disposed at a predetermined angle from the first outer outlet on the lateral side of the outer body (FIG. 6); and
the third outer outlet is disposed at a predetermined angle from the second outer outlet on the lateral side of the auxiliary body (FIG. 6).
Regarding claim 8, Kakehashi discloses the first inner inlet (the bottom of 193b) and the first inner outlet 194h communicate with each other through an inner connection conduit 194 formed in the first inner chamber 193b (FIG. 6-7).
Regarding claim 9, Kakehashi discloses the inner housing operates in a first mode to a fourth mode which rotates at 90 degree intervals inside the outer housing (FIG. 7-10; Col. 10 ln 15-26).
Regarding claim 14, Kakehashi discloses an actuator 30 generating power for rotating the inner housing; and
an actuator housing (motor is within a housing) accommodating the actuator by coupling with a lower portion (lower is a relative term that can be accomplished by rotating the valve 180 degrees thus making the surface of motor be positioned at a “lower” portion of the outer housing) of the outer housing (FIG. 5; Col. 9 line 1-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kakehashi in view of Morein (U.S. Patent Publication 2015/0354716).
Regarding claim 15, Kakehashi discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kakehashi is silent regarding a sealing member provided in the first outer inlet, the second outer inlet, the first outer outlet, the first auxiliary outlet, the second auxiliary outlet, the third outer outlet, and an inner side of the outer housing, respectively.
However, Morein teaches a valve 10 with multiple ports 20/22/24/26 all of which have a sealing member 46 associated with said port (FIG. 2; Paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kakehashi by providing a sealing member at all of the ports of the valve including, provided in the first outer inlet, the second outer inlet, the first outer outlet, the first auxiliary outlet, the second auxiliary outlet, the third outer outlet, and an inner side of the outer housing, as taught by Morein, for the purpose of preventing any leakage of fluid as it passes through the valve.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious the relative positioning of the first and second auxiliary outlets and the third outer outlet relative to each other, along with the other limitations of the claims.
Additionally, the closest prior art fails to anticipate or make obvious a fourth inner inlet formed on an upper surface of the inner body and selectively connected to the second outer inlet, along with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753